DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed September 15, 2021 has been entered.  Claims 1, 3, 4, 7, 8, 13 and 16 are currently amended.  Claim 19 is new.  Claim 12 has been withdrawn from further consideration.  Claims 1-11 and 13-19 are under examination. 

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim includes the same melt flow rate limitation at both lines 6-8 and lines 15-16.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-11 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 recites the polyethylene is “uncrosslinked”.  This is understood to be a negative limitation in the claim.  However, the negative limitation does not have basis in the original disclosure.  The specification does not mention or discuss crosslinking of the material at all or that the material is uncrosslinked. The specification is silent on the matter of crosslinking or not crosslinking.  As set forth in MPEP 2173.05(i):, “[t]he mere absence of a positive recitation is not basis for an exclusion.” As such, because the specification is silent on the matter of crosslinking or not crosslinking, the negative limitation is not supported by the specification as required because the mere absence of a positive recitation is not a basis for an exclusion.  The portions of the specification cited by applicant do not provide the required support for the reasons discussed above.  The rejection may be overcome by pointing to the location in the specification where support for the amendment may be found or by amending the claim.  Claims 2-7, 9-11 and 13-18 are rejected as dependent claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-6, 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al. (US 5,338,589) in view of either one of Ek et al. (US 6,325,959) or Gray et al. (WO 93/19924).
Regarding claims 1-5 and 19, Bohm et al. teach and suggest a process for producing a pipe from a polyethylene composition (Abstract; claim 9; Example 4) comprising/consisting essentially of forming a polyethylene composition into a tube/pipe wherein the polyethylene composition includes a bimodal high density polyethylene (HDPE). The composition of Bohm et al. is not crosslinked (Abstract; Examples 1-4).  Bohm et al. do not teach stretching the pipe/tube in the axial direction and peripheral direction to obtain a biaxially oriented pipe as claimed.
However, each of Ek et al. (Abstract; col. 1, line 60-col. 2, line 1; col. 7, lines 14-29; col. 8, lines 20-26 – 20-40°C below melting point; Example 1- 63 mm outer diameter and a thickness of 12.3 mm; Example 2- 32 mm outer diameter and a wall thickness of 5 mm; Examples 1, 2, 4 and 16 with axial orientation of 18%, 78%, 120% and 138%) and Gray et al. (Abstract; page 2, line 30-page 3, line 30; page 6, lines 22-27: orienting at 15-25°C below the melting temperature; page 10, lines 5-32: 2-10 axial orientation, 1.1-2.5 hoop orientation, 1-25 mm wall thickness, 30-500 mm outer diameter) teach analogous methods of producing biaxially oriented polyethylene pipes wherein the produced pipes are stretched in the axial direction and the peripheral direction in amounts within or which overlap the claimed ratios to produce pipes with outer diameters and wall thicknesses which are within or which overlap the claimed ratios and the stretching is performed at temperatures within or which overlap the claimed range.

As to claim 6, Bohm et al. teach the density of the HDPE ranges from 0.940-0.960 g/cc which corresponds to the claimed value and a melt flow rate of 0.1 to 0.5 g/10 min (col. 1, lines 37-39).
As to claim 9, Bohm et al. teach additives and fillers within or which overlap the claimed range (Examples 1-4; col. 3, lines 28-42).
As to claim 10, Bohm et al. disclose the same claimed and disclosed polyethylene composition and the secondary references suggest orienting the composition at temperatures lower than the melting temperature (e.g. 15-25°C or 20-40°C) within the claimed and disclosed ranges.  As such, the combination suggests orienting the pipe at temperatures within the claimed range.   Ek et al. teach orienting at a temperature as low as 20 °C below the melting point and up to 40 °C above the melting point of the material and further disclose the melting point of HDPE is about 128-135 °C (col. 3, lines 11-17; col. 8,lines 20-27). As such, Ek et al. suggest a temperature range that overlaps the claimed range.  Further, the combination 
As to claim 11, the combination teaches and suggests a continuous process (Bohm et al.: Example 4; Ek et al.: col. 8, lines 15-19). The motivation to combine the references is that same as that set forth above.  Further, converting a batch process to a continuous process is prima facie obvious absent a showing of new or unexpected results (see MPEP 2144.04 V E).   
Note: Bohm et al. teach an upper limit of 80 wt. % HDPE. As such, claims 7 and 13-18 are not rejected over this combination.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ek et al. (US 6,325,959) in view of any one of Liu et al. (WO 2016/005044), Rohatgi et al. (US 2016/0115264), Cottle et al. (US 2015/0025195), Kwalk et al. (US 2008/0312380) or Palmlof (US 7,411,023) alone or further in view of Gray et al. (WO 93/19924).
Regarding claim 8, Ek et al. teach a process for producing a biaxially oriented pipe (Abstract) comprising/consisting essentially of forming a high-density polyethylene composition into a tube (Figure 1; col. 1, lines 16-19; col. 3, lines 12-17; col. 5, lines 60-62; col. 8, lines 57-60); stretching the tube in the axial direction and in the peripheral direction to obtain the biaxially oriented pipe (Abstract; col. 1, line 60 – col. 2, line 1; col. 7, lines 14-29; Example 1) wherein, pipes having an outer diameter of 63 mm and a thickness of 12.3 mm (Example 1) and pipes having an outer diameter of 32 mm and a wall thickness of 5 mm (Example 2) are disclosed as being able to be biaxially oriented and wherein the degree of orientation in the peripheral direction can range from 25-300%, with 75-150% being most preferred, (note: 25% corresponds to a draw ratio of 1.25; 75% corresponds to a draw ratio of 1.75, etc.) and wherein similar degrees of orientation in the axial direction can be achieved with exemplified degrees of axial orientation at 18%, 78%, 120% and 138% (col. 7, lines 14-29; Examples 1, 2, 4 and 6) and wherein the temperature during orientation ranges from about 20 °C below to about 40 °C prima facie obvious.  Ek et al. do not teach the high density polyethylene is a bimodal or multimodal high density polyethylene.  
However each of  Liu et al. (Abstract; page 5, lines 3-13; page 5, line 21-page 6, line 23; page 13, line 17-page 15, line 27; page 16, lines 27-32; page 19, lines 25-28), Rohatgi et al. (Abstract; paragraphs [0002], [0077], [0078]-[0080], [0088], [0089] – density values up to 0.945 g/cc and 0.942 g/cc are high density polyethylene densities; [0096] – melt flow rate, [0145], [0146] ), Cottle et al. (Abstract; paragraphs [0002]-[0004], [0006], [0019], [0029], [0046], [0057], [0058], [0065]; Tables 1-4 with density and melt flow rate properties; ), Kwalk et al. (Abstract; paragraphs [0003], [0004], [0006], [0011]-[0013], [0024]-[0030] – suggesting density and melt flow rate values for the bimodal polyethylene within or which overlap the claimed and disclosed ranges) and Palmlof (Abstract; col. 2, lines 15-63; col. 3, lines 40-44 – densities of 0.940 g/cc or greater are considered high density; col. 3, lines 61-67; col. 4, lines 14-25 – MFR of 0.1 – 5 g/ 10 min, preferably 0.4 – 1.6 g/10 min; col. 4, lines 44-47; col. 5, lines 4-17 – mentions suitability for use with the method of WO 97/19807.  WO 97/19807 is equivalent to US 6,325,959) teach analogous methods for forming pipes from high density polyethylene (disclosing density values of 0.940 g/cc or higher; also see paragraph [0038] of the published application disclosing a 3 for the density), including crosslinked high density polyethylene, wherein the polyethylene is either bimodal or multimodal.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ek et al. with anyone of the secondary references and to have utilized the bimodal or multimodal high density polyethylenes of the secondary references as the high density polyethylene of Ek et al., for the purpose, as suggested by the references, of providing a polyethylene resin that provides desired properties to the pipe for various applications (e.g. high pressure and/or temperature pipes) or that provides improved pipe properties (e.g. stress cracking resistance) or processability (e.g. reduced sagging). 
As set forth above, the combination is understood to reasonably teach and suggest each and every limitation of the claims.  Alternatively, Gray et al. discloses biaxially oriented pipes (Abstract; page 2, lines 20-35; page 4, lines 3-6; page 6, lines 21-27; page 10, lines 5-14; page 11, lines 6-10) having wall thicknesses that range from 1-25 mm, e.g. 3-10 mm, and external diameters of 30-500 mm, e.g. 50-150 mm, are known (page 10, lines 27-32). 
Therefore it would have been prima facie obvious to one having ordinary skill in the art to have combined the teaching of Ek et al. and Gray et al. and to have produced biaxially oriented pipes having diameters and wall thicknesses as claimed in the method of Ek et al., as suggested by Gray et al., for the purpose, as suggested by the references, of producing pipes having a desired size and wall thickness known in the art to be suitable and desirable for a variety of applications. 
As to the claimed melt flow rate the secondary references, as cited above, teach or suggest melt flow rate values within or which overlap the claimed values.  The reason to utilize the secondary references in the method of Ek et al. is the same as that set forth above. Overlapping ranges are prima facie obvious.  

19 is rejected under 35 U.S.C. 103 as being unpatentable over Ek et al. (US 6,325,959) in view of any one of Liu et al. (WO 2016/005044), Rohatgi et al. (US 2016/0115264), Cottle et al. (US 2015/0025195), Kwalk et al. (US 2008/0312380) or Palmlof (US 7,411,023) alone or further in view of Gray et al. (WO 93/19924).
Regarding claim 19, Ek et al. teach a process for producing a biaxially oriented pipe (Abstract) comprising/consisting essentially of forming a high-density polyethylene composition into a tube (Figure 1; col. 1, lines 16-19; col. 3, lines 12-17; col. 5, lines 60-62; col. 8, lines 57-60); stretching the tube in the axial direction and in the peripheral direction to obtain the biaxially oriented pipe (Abstract; col. 1, line 60 – col. 2, line 1; col. 7, lines 14-29; Example 1) wherein, pipes having an outer diameter of 63 mm and a thickness of 12.3 mm (Example 1) and pipes having an outer diameter of 32 mm and a wall thickness of 5 mm (Example 2) are disclosed as being able to be biaxially oriented and wherein the degree of orientation in the peripheral direction can range from 25-300%, with 75-150% being most preferred, (note: 25% corresponds to a draw ratio of 1.25; 75% corresponds to a draw ratio of 1.75, etc.) and wherein similar degrees of orientation in the axial direction can be achieved with exemplified degrees of axial orientation at 18%, 78%, 120% and 138% (col. 7, lines 14-29; Examples 1, 2, 4 and 6) and wherein the temperature during orientation ranges from about 20 °C below to about 40 °C above the melting point of the composition (col. 8, lines 20-26).   The temperature range disclosed in Ek et al. overlaps the claimed range.  Overlapping ranges are prima facie obvious.  Further, one having ordinary skill in the art would have found it prima facie obvious to have selected the degree of orientation in both the peripheral and axial direction from values disclosed as being suitable for a variety of different sized pipes, including the pipes explicitly disclosed by Ek et al. In other words, the reference is not limited to the amount of orientation set forth in the examples for the given pipes.  For example, it would have been prima facie obvious to have oriented the pipes of Examples 1 and 2 to any of the disclosed axial and peripheral degrees of orientation in order to achieve required physical and mechanical properties in the prima facie obvious.  Ek et al. do not teach the high density polyethylene is a bimodal or multimodal high density polyethylene.  
However each of  Liu et al. (Abstract; page 5, lines 3-13; page 5, line 21-page 6, line 23; page 13, line 17-page 15, line 27; page 16, lines 27-32; page 19, lines 25-28), Rohatgi et al. (Abstract; paragraphs [0002], [0077], [0078]-[0080], [0088], [0089] – density values up to 0.945 g/cc and 0.942 g/cc are high density polyethylene densities; [0096] – melt flow rate, [0145], [0146] ), Cottle et al. (Abstract; paragraphs [0002]-[0004], [0006], [0019], [0029], [0046], [0057], [0058], [0065]; Tables 1-4 with density and melt flow rate properties; ), Kwalk et al. (Abstract; paragraphs [0003], [0004], [0006], [0011]-[0013], [0024]-[0030] – suggesting density and melt flow rate values for the bimodal polyethylene within or which overlap the claimed and disclosed ranges) and Palmlof (Abstract; col. 2, lines 15-63; col. 3, lines 40-44 – densities of 0.940 g/cc or greater are considered high density; col. 3, lines 61-67; col. 4, lines 14-25 – MFR of 0.1 – 5 g/ 10 min, preferably 0.4 – 1.6 g/10 min; col. 4, lines 44-47; col. 5, lines 4-17 – mentions suitability for use with the method of WO 97/19807.  WO 97/19807 is equivalent to US 6,325,959) teach analogous methods for forming pipes from high density polyethylene (disclosing density values of 0.940 g/cc or higher; also see paragraph [0038] of the published application disclosing a preferred lower limit of 940 kg/m3 for the density), including crosslinked high density polyethylene, wherein the polyethylene is either bimodal or multimodal.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ek et al. with anyone of the secondary references and to have utilized the bimodal or multimodal high density polyethylenes of the secondary references as the high density polyethylene of Ek et al., for the purpose, as suggested by the references, of providing a polyethylene resin that provides desired properties to the pipe for various applications (e.g. high pressure and/or temperature 
As set forth above, the combination is understood to reasonably teach and suggest each and every limitation of the claims.  Alternatively, Gray et al. discloses biaxially oriented pipes (Abstract; page 2, lines 20-35; page 4, lines 3-6; page 6, lines 21-27; page 10, lines 5-14; page 11, lines 6-10) having wall thicknesses that range from 1-25 mm, e.g. 3-10 mm, and external diameters of 30-500 mm, e.g. 50-150 mm, are known (page 10, lines 27-32). 
Therefore it would have been prima facie obvious to one having ordinary skill in the art to have combined the teaching of Ek et al. and Gray et al. and to have produced biaxially oriented pipes having diameters and wall thicknesses as claimed in the method of Ek et al., as suggested by Gray et al., for the purpose, as suggested by the references, of producing pipes having a desired size and wall thickness known in the art to be suitable and desirable for a variety of applications. 
As to the limitation “consisting essentially of”, the transitional phrase limits the scope of the claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention.  For the purposes of searching and applying prior art, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, the transitional phrase will be construed as being equivalent to “comprising”.  This is the case in the current application and “consisting essentially of” has been interpreted as being equivalent to “comprising”.  It is an applicant’s burden to establish that a step practiced in the prior art method is excluded from the claims based on the “consisting essentially of” language. In the instant case, the only argument appears to be regarding crosslinking of polyethylene.  The specification does not discuss crosslinking or not crosslinking the material and there is no evidence in the specification to suggest that crosslinking the material affects the “basic” and “novel” characteristics of the claimed invention.  As such, the evidence of record does not support that crosslinking is excluded from the claimed invention.
Response to Arguments
	Applicant’s arguments filed September 15, 2021 have been fully considered.  Applicant’s arguments regarding the 35 USC 112(b) rejection of claims 1-11 and 13-18 have been fully considered and they are persuasive.  As such, the section 112(b) rejection has been withdrawn.
	Regarding claim 1, in view of the amendment, applicant argues that Ek does not teach forming an uncrosslinked composition.  This argument is persuasive.  However, as set forth above, the amendment has necessitated a new ground of rejection based upon Bohm et al.
	As to the rejection of claim 8, applicant argues that Ek does not disclose or suggest the claimed melt flow rate.  This argument is not persuasive.  As set forth in the rejection, Ek is not relied upon for teaching this limitation.  This limitation is met by the secondary references. Each of the secondary references individually provide a teaching and suggestion to utilize their bimodal/multi-modal polyethylene composition as the polyethylene composition in the method of Ek.  Each of the secondary references disclose or suggest a melt flow rate of the bimodal/multimodal composition that is either within or that overlaps the claimed range [Liu: page 5, lines 11-14; Rohatgi et al: paragraph [0096]; Cottle et al: Tables 1-4, Kwalk et al. paragraphs [0025]-[0028] and Palmlof (col. 4, lines 14-25)).  By utilizing the bimodal/multimodal compositions of the secondary references in the method of Ek, the claimed melt flow rate is met. The motivation to utilize the compositions of the secondary references in the method of Ek is set forth in the rejection.
	Applicant further argues that Ek teaches away from the claimed melt flow rate in claim 8.  This argument is not persuasive.  As discussed above, the secondary references provide a teaching and suggestion to utilize their bimodal/multimodal compositions as the composition in the method of Ek.  By doing so, the combination utilizes a composition have the claimed melt flow rate. Nothing in Ek is understood to discourage one of ordinary skill in the art from selecting the bimodal/multimodal compositions of the secondary references for use as the composition and the arguments do not establish any reasons to support such a conclusion. To the contrary, 
As to the argument regarding new claim 19, applicant argues that the claim does not allow for a step of partly cross-linking the polyolefin. This argument is not persuasive.  As to the limitation “consisting essentially of”, the transitional phrase limits the scope of the claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention.  For the purposes of searching and applying prior art, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, the transitional phrase will be construed as being equivalent to “comprising” (see MPEP 2111.03 III).  This is the case in the current application and “consisting essentially of” has been interpreted as being equivalent to “comprising”.  It is an applicant’s burden to establish that a step practiced in the prior art method is excluded from the claims based on the “consisting essentially of” language. In the instant case, the only argument appears to be regarding crosslinking of polyethylene.  The specification does not discuss crosslinking or not crosslinking the material and there is no evidence in the specification to suggest that crosslinking the material affects the “basic” and “novel” characteristics of the claimed invention.  As such, the evidence of record does not support that crosslinking is excluded from the claimed invention. Further, an alternative rejection of claim 19 has been made based upon the Bohm et al. reference which utilizes uncrosslinked HDPE.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742